DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the first coupling stub and the second coupling stub" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the open loop structure of the first coupling stub is the same as that of the open loop structure of the second coupling stub" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the electrical connection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, it is not clear what part of the circuit entails the claimed electrical connection. Clarification is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haunberger (US 6,323,820 B1).
In claim 1, Haunberger discloses in Figs. 4-5, a multi-band antenna, wherein the multi-band antenna comprises a reflection panel (19), at least one high-frequency unit (7’), and at least one low-frequency unit (9”), each high-frequency unit comprises a balun structure (25), a coupling structure (24), and a radiation arm structure (23), the balun structure comprises two balun sub-structures (25a, 25b), the coupling structure comprises two coupling sub-structures (24a, 24b), and the radiation arm structure comprises two radiation arms (23a, 23b), 
wherein the at least one high-frequency unit (7’) and the at least one low-frequency unit (9”) are disposed on the reflection panel; 
in each high-frequency unit (7’), each coupling sub-structure (24a) is separately electrically connected to one balun sub-structure (25b) and one radiation arm (23a); and 
the coupling sub-structure (24a) is configured to: transmit a signal whose frequency is higher than a preset threshold (to allow high frequency signal to transmit), and block a signal whose frequency is lower than the preset threshold (and to block low frequency signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 9,819,084 B2) in view of Haunberger.
In claim 1, Zimmerman discloses in Figs. 2 and  6-11, a multi-band antenna, wherein the multi-band antenna comprises a reflection panel (12), at least one high-frequency unit (114), and at least one low-frequency unit (16), each high-frequency unit comprises a balun structure (122), a coupling structure (feed line 124), and a radiation arm structure (118), the coupling structure comprises two coupling sub-structures (two 124), and the radiation arm structure comprises two radiation arms (two 118), wherein 
the at least one high-frequency unit (114) and the at least one low-frequency unit (16) are disposed on the reflection panel (12, see Fig. 11); 
the coupling sub-structure (124) is configured to: transmit a signal whose frequency is higher than a preset threshold (124 is a feeding structure for high frequency band), and block a signal whose frequency is lower than the preset threshold (124 does not allow low frequency band signals to pass); 
except the balun structure comprises two balun sub-structures, and in each high-frequency unit (114), each coupling sub-structure is separately electrically connected to one balun sub-structure and one radiation arm.
However, in the same field of endeavor, Haunberger discloses in Fig. 4, the balun structure (25) comprises two balun sub-structures (25a and 25b; col. 3, line 11), and in each high-frequency unit (7’), each coupling sub-structure (24a) is separately electrically connected to one balun sub-structure (25a) and one radiation arm (23a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the balun structure (25) comprises two balun sub-structures (25a and 25b; col. 3, line 11), and in each high-frequency unit (7’), each coupling sub-structure (24a) is separately electrically connected to one balun sub-structure (25a) and one radiation arm (23a) of Haunberger to be incorporated with the circuit of Zimmerman to provide a multiband antenna that has first and second antenna devices for transmitting or receiving. Each device has a dipole structure and associated dipole halves disposed opposite a base plate or reflector by baluns. The antenna devices are provided with a feed from a common antenna input line and a branch circuit. Frequency selective components are respectively associated with the first and second antenna devices. An electrical length of branch lines between a branch point and a feed point on the associated antenna devices having the dipole structure enables the frequency selective components respectively to reject a frequency band range transmitted via another of the first and second antenna devices.
In claim 2, Zimmerman in view of Haunberger discloses the multi-band antenna according to claim 1, wherein Zimmerman further discloses the high-frequency unit (114) further comprises a substrate (board 120a or board 120b in Figs. 8 or 9), and the substrate is vertically disposed on the reflection panel (12); and the two radiation arms (118) are symmetrically disposed on one end that is of the substrate (connected to top of 120a or 120b) and that is away from the reflection panel (12), the two coupling sub-structures (two 124) of the coupling structure are symmetrically disposed on a surface of the substrate (120a or 120b), and
Haunberger further discloses the two balun sub-structures (25a, 25b) of the balun structure (25) are symmetrically disposed on the surface of the substrate (would be the substrate 120a or 120b in Zimmerman).
In claim 11, it is further obvious in wireless communication technology for a communications device such as a base station or handheld device, wherein the communications device comprises the multi-band antenna according to claim 1, as disclosed by Zimmerman in view of Haunberger.
Allowable Subject Matter
Claims 3, 6-7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
       Related Prior Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jones (US 9711871 B2) teaches a high-band radiator of an ultra-wideband dual-band basestation antenna is disclosed. The high-band radiator comprises at least one dipole, a feed stalk, and a tubular body made of conductive material and having an annular flange. Each dipole comprises two dipole arms made of conductive material. The feed stalk feeds the dipole and comprises a non-conductive dielectric substrate body and conductors formed on the substrate body to function as a balun transformer.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844